Citation Nr: 0900598	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for blindness of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In June of 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran does not have additional disability associated with 
blindness of the left eye that was caused by carelessness, 
negligence, lack of skill, or errors in judgment, or similar 
instances of fault on the part of VA, or that was caused by 
an unforeseen event.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability associated with 
blindness of the left eye, as caused by VA surgical or other 
treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303(c), 
3.361, 4.9 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, prior to the initial rating decision that denied the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for blindness of the left eye, a May 2006 
letter advised the veteran of the VCAA, including the types 
of evidence and/or information necessary to substantiate his 
claim and the relative duties upon himself and VA in 
developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  While the Board cannot locate a letter that 
advised the veteran of the bases for assigning ratings and 
effective dates, since the Board has decided not to grant 
compensation under 38 U.S.C.A. § 1151 for blindness of the 
left eye, remand for such notice is not required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Next, VA has a duty to assist the veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board further notes that the 
veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim, and with the exception of 
the veteran's willingness to participate in further VA 
examination, has not requested that VA assist him in 
obtaining any other evidence.  In addition, although the 
veteran testified at his recent hearing that he had obtained 
a private medical opinion in this matter, he did not consider 
it useful, and therefore had no intention of submitting it in 
support of his claim.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 15 
Vet. App. 183 (2002).  




II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

Background

A review of the testimony and statements of the veteran 
reflects that he essentially asserts that he has blindness in 
the left eye because of negligence related to a laser surgery 
performed by VA in March 2005.

VA treatment records for the period of March to December 2005 
reflect that on March 17, 2005, the veteran had reportedly 
experienced some Amsler grid changes for the previous three 
months.  The veteran's past medical history was positive for 
cataracts and presumed ocular histoplasmosis syndrome (POHS) 
of the right eye with macular scarring.  Corrected visual 
acuity was 20/400, peripherally on the right, and 20/30-2, on 
the left.  Intravenous fluorescein angiography (IVFA) 
revealed an area of radial nasal leakage on the macular 
border that continued to leak thoughout the procedure.  The 
impression was POHS with macular scarring, nasal extrafoveal 
choroidal neovascularization (CNV) of the left eye for which 
the veteran was advised to come in for laser treatment the 
following day, and bilateral cataracts.  

A VA treatment record from March 18, 2005 reflects corrected 
visual acuity of 20/50 on the left.  On April 11, 2005, it 
was noted that the veteran was status post focal laser of the 
inferior nasal extrafoveal choroidal neovascular membrane 
(CNVM), left eye, with history of POHS, and now reported that 
the right side of his visual field was blurry.  Examination 
revealed that the laser was scarring down, and that there was 
a small hyperflourescent ring inferior at the fovea.  
Corrected visual acuity on the left was 20/60.  The overall 
assessment was CNVM secondary to POHS with good laser take 
and possible rim of fluid juxtafoveal.  

In early May 2005, the veteran reported that his visual 
acuity in the left eye was a lot worse, and that objects were 
more crooked than they were a few weeks ago.  Corrected 
visual acuity was 20/60, and the assessment was juxtafoveal 
CNVM treated with argon laser on March 18, 2005, stable 
clinically, but recurrent by angiography.  At this time, the 
veteran was to undergo photodynamic therapy (PDT).  In June 
2005, the impression was age-related macular degeneration 
(ARMD) status post PDT six weeks earlier.  Corrected visual 
acuity was 20/300 on the left.  In August 2005, corrected 
visual acuity was 20/400 on the left, and the assessment 
included POHS and macular scars, bilaterally, and CNVM of the 
left eye status post PDT.  In November 2005, corrected visual 
acuity in the left eye was count fingers (CF).

VA eye examination in July 2006 revealed visual acuity of 
20/CF around 2 on the left, and a diagnosis of POHS of the 
right eye with macular scarring, and macular scarring on the 
left eye with subretinal hemorrhage.  In an addendum 
examination report, dated in August 2006, the July 2006 VA 
eye examiner reviewed the claims file, and concluded that 
there was no evidence of any carelessness or negligence or 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of any VA treatment for the veteran's 
ocular disease.  The examiner commented that the veteran's 
condition was treated appropriately and timely, and that 
unfortunately, the treatment did not benefit him.  He further 
commented that the treatment was certainly indicated and 
delivered with proper skill and timeliness.  

At the veteran's personal hearing at the RO in April 2007, 
the veteran testified that prior to his laser surgery, he had 
been informed that he needed to undergo this surgery on the 
left eye because there was leakage, and that he would go 
blind if he did not do this (transcript (T.) at p. 1).  He 
was further informed that he could not be seen that same day 
but could be seen the following day, because it was an 
emergency (T. at p. 1).  Following the procedure, he 
underwent a second procedure to straighten his field of 
vision (T. at p. 2).  The veteran maintained that prior to 
the laser surgery, he had been informed that if he did not 
have the surgery, he would go blind in two or three years, 
not that the procedure could affect his central vision (T. at 
p. 2).  

In a supplemental report, received in May 2007, another VA 
physician reviewed the veteran's electronic records and 
concluded that the March 18, 2005 laser treatment of the 
neovascular choroidal membrane stabilized the veteran's 
vision at 20/60.  Recurrent leakage of the neovasular 
membrane was apparent on May 2, 2005, and his vision was 
still 20/60 on the left.  Treatment with PDT was planned for 
May 5, 2005.  His visual acuity before the PDT was 20/300.  
The PDT apparently sealed the lesion because repeat 
flourescein angiogram on June 20, 2005 showed no new leakage 
and no activity.  

The May 2007 VA examiner did not feel that the laser 
treatment caused the veteran's vision to decrease sooner than 
it would have if the surgery had not been done.  The examiner 
explained that the choroidal neovascular membrane probably 
would have progressed quicker without the surgery, and did 
not feel that any error was made in advising or performing 
the surgery.

At the veteran's hearing before the Board, the veteran and 
his spouse reiterated how the visual acuity in the left eye 
was much worse following the surgery, and that they were 
never given the option of rejecting the surgery and simply 
accepting the progressive onset of left eye blindness over a 
period of several years.  


Analysis

In this case, the appellant's claim for compensation under 38 
U.S.C.A. § 1151 was received in February 2006.  Because the 
appellant's claim was filed on or after October 1, 1997, the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination), and implementing regulations at 38 C.F.R. 
§ 3.358, are not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  Effective October 1, 1997, 38 U.S.C.A. 
§ 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  (Emphasis added.)

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2008), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
additional disability was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2008).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2008).

After a review of the evidence, the Board finds that the 
weight of the competent evidence demonstrates no additional 
disability associated with blindness of the left eye was 
caused by the March 18, 2005 laser surgery or any relevant VA 
postoperative care.  Findings of some increased refractive 
error following the March 2005 laser surgery do not 
constitute sufficient evidence of disability as refractive 
error is not a disability for VA benefits purposes.  38 
C.F.R. §§ 3.303(c), 4.9.  Moreover, the May 2007 VA examiner 
opined that the veteran's visual acuity had stabilized at 
20/60 following the laser surgery, and that the loss of 
visual acuity would have progressed even faster without VA 
treatment.  The record reflects that the veteran and his 
representative have received notice of their need to produce 
evidence of identifiable disability that was actually and 
proximately caused by VA hospitalization or medical or 
surgical treatment, and the record does not contain such 
evidence.

In support of the veteran's claim, the Board has considered 
the statements and contentions of he veteran and his spouse 
to the effect that VA medical treatment caused his left eye 
blindness; however, there is no evidence of any relevant 
current diagnosis or finding that the left eye blindness was 
actually or proximately caused by the March 18, 2005 laser 
surgery or any other VA treatment.  

The Board has considered that the veteran and his spouse are 
competent to testify about any symptoms that the veteran 
experiences at any point in time, which include those 
symptoms that are capable of lay observation; however, as 
laypersons, the veteran and his spouse are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and their opinions purporting to diagnose 
and relate the veteran's blindness of the left eye to VA 
medical treatment are entitled to no weight.  Furthermore, it 
has not been demonstrated that the veteran or his spouse 
possess the requisite knowledge, skill, training, or 
education to qualify as a medical expert in order for such 
statements as to diagnosis and causation of the blindness of 
the left eye to be considered competent evidence.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In short, the speculation of the 
veteran and his spouse as to medical matters are without any 
probative value.

As for the treatment records themselves, as indicated, the 
treatment records are not reflective of any blindness of the 
left eye that was in fact caused by VA carelessness, 
negligence, lack of skill, or errors in judgment, or similar 
instances of fault on the part of VA on or after March 18, 
2005.  The veteran has not contended that the left eye 
blindness was actually or proximately caused by an unforeseen 
event.

In addition, although appellant had not provided medical 
evidence demonstrating that VA treatment actually or 
proximately caused blindness of the left eye, and/or that the 
VA medical treatment afforded the veteran was careless, 
negligent, lacking in skill, or involved errors in judgment 
or similar instances of fault on the part of VA, the Board 
sought relevant opinions in August 2006 and May 2007, which 
did not result in any evidence in support of the veteran's 
claim.  Instead, it was the opinion of the May VA examiner 
that the laser treatment did not cause the veteran's vision 
to decrease sooner than it would have if the surgery had not 
been done.  

The May 2007 VA examiner also specifically found that the 
choroidal neovascular membrane probably would have progressed 
quicker without the surgery, and did not feel that any error 
was made in advising or performing the surgery.  Moreover, 
the July 2006 VA examiner concluded in August 2006 that that 
there was no evidence of any carelessness or negligence or 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of any VA treatment for the veteran's 
ocular disease.  Thus, even if the Board were to conclude 
that there was evidence of some increased blindness of the 
left eye that was related to VA treatment, the preponderance 
of the evidence would still be against the claim.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's blindness of the left eye was actually and 
proximately caused by carelessness, negligence, lack of 
skill, errors in judgment, or similar instances of fault on 
the part of VA.  Accordingly, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for blindness of 
the left eye as caused by the VA procedure on March 18, 2005 
or any relevant VA treatment thereafter must be denied.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
blindness of the left eye as caused by VA treatment is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


